OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
     ^                P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                  ©FFJDtii-8i£ilN55&-
                  STATE OF TEXA§'
                  PENALTY FOR' '
2/17/2015
                  PRIVATE USE.*?/                         «•*                   FEB 25 2015
BENAVIDEZ, ALBERTO             Tr. Ct/No. 20090T^0l|^-^DFROM2,WR^22Cf-01
On this day, the supplemental clerk's recorder) Response to the order issued by this
Court, has been received and presented tO-tfe/Court
                                                                             Abel Acosta, Clerk

         bv\t*
         e>                     ALBERTO B


 ^\ \^
              ^                                                      "V"-KiJ -filet U-Kf